DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).




The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,929,977. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.



Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/124,064
               US Patent 10,929,977
1, A system comprising: a memory to store at least a portion of an input image; and one or more processors coupled to the memory storage, the one or more processors to: 

implement a multi-stage convolutional network based on an input image via application of first, second, and third stages to output a first feature map at a first resolution, a second feature map at a second resolution less than the first resolution, and a third feature map at the second resolution, respectively; 







combine at least the second and third feature maps to generate a hyper-feature corresponding to the input image; up-sample the hyper-feature to the first resolution;

 generate a final set of features via combination of the up-sampled hyper-feature and the first feature map; 

and provide a semantic image segmentation of the input image based on the final set of features.



implementing a multi-stage fully convolutional network based on an input image, wherein implementing the multi-stage fully convolutional network comprises: applying a first stage to output a first feature map at a first resolution; applying a second stage, subsequent to the first stage in the multi-stage fully convolutional network, to output a second feature map at a second resolution less than the first resolution; and applying a third stage, subsequent to the second stage in the multi-stage fully convolutional network, 
combining at least the second and third feature maps to generate a hyper-feature corresponding to the input image; up-sampling the hyper-feature to the first resolution; 
generating a final set of features corresponding to the input image by at least summing the up-sampled hyper-feature and the first feature map; 
and classifying the final set of features to provide a semantic image segmentation of  the input image, the semantic image segmentation including pixel-level category labels for pixels of the input image.


Regarding claims 2-20, analysis similar to those presented for claim 2-18, of the aforementioned US Patent is applicable.









                                                     Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:
            Dai et al. (USPN       9,858,525), recites, “training a neural network to perform semantic segmentation. A system receives a training image, and using the training image, candidate masks are generated. The candidate masks are ranked and a set of the ranked candidate masks are selected for further processing. One of the set of the ranked candidate masks is selected to train the neural network. The one of the set of the set of the ranked candidate masks is also used as an input to train the neural network in a further training evolution”.
Ros Sanchez et al. (USPN       9,916,522), recites, “A source deconvolutional network is adaptively trained to perform semantic segmentation. Image data is then input to the source deconvolutional network and outputs of the S-Net are measured. The same image data and the measured outputs of the source deconvolutional network are then used to train a target deconvolutional network. The target deconvolutional network is defined by a substantially fewer numerical parameters than the source deconvolutional network”.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, March 26, 2022